NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DARONTA TYRONE LEWIS,                           No. 20-17394

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00399-TLN-
                                                DMC
 v.

P. GARCIA; et al.,                              MEMORANDUM*

                Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                      Troy L. Nunley, District Judge, Presiding

                            Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Daronta Tyrone Lewis appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations

of the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion. In re Phenylpropanolamine (PPA) Prods. Liab.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Litig., 460 F.3d 1217, 1233-34 (9th Cir. 2006) (dismissal as a sanction under Fed.

R. Civ. P. 37); Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984) (dismissal for

failure to prosecute). We vacate and remand.

      The district court dismissed Lewis’s action for failure to prosecute because

Lewis had failed to follow or acknowledge the court’s orders. However, in his

notice of appeal, Lewis explained that he had not received the court’s order to

submit an application for leave to proceed in forma pauperis due to factors outside

of his control. See Hernandez v. City of El Monte, 138 F.3d 393, 400 (9th Cir.

1998) (“Dismissal is a harsh penalty,” appropriate “only in extreme circumstances”

of “unreasonable delay.”). We vacate the judgment and remand for further

proceedings.

      VACATED AND REMANDED.




                                         2                                   20-17394